          Case 2:21-cv-00239-EEF Document 12 Filed 06/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 MELVIN BURTON                                                             CIVIL ACTION
 VERSUS                                                                    NO. 21-0239
 JEFF LANDRY, WARDEN                                                       SECTION: A L@ (5)



                            CERTIFICATE OF APPEALABILITY

        The Court recently issued a final order in connection with the above-captioned habeas

corpus proceeding, in which the detention complained of arises out of process issued by a state

court. R. Doc. 11. After considering the record and the requirements of 28 U.S.C. § 2253(c)(1) and

Federal Rule of Appellate Procedure 22(b)(1), the Court finds that a certificate of appealability

shall not issue.

        A certificate of appealability will be issued “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller–El v. Cockrell,

537 U.S. 322, 330 (2003); Foster v. Quarterman, 466 F.3d 359, 364 (5th Cir. 2006). The applicant

makes a substantial showing if it is demonstrated “that jurists of reason could debate the propriety

of the district court's assessment of his constitutional claims or conclude that his claims ‘are

adequate to deserve encouragement to proceed further.’” United States v. Wainwright, 237 Fed.

App'x 913, 914 (5th Cir.2007) (quoting Miller–El, 537 U.S. at 327); see Foster, 466 F.3d at 364.

        The Court adopted the U.S. Magistrate Judge's Report and Recommendation

recommending that the petition be dismissed with prejudice because it is time-barred. R. Doc.

10. Petitioner has failed to make a substantial showing that he has been denied a constitutional

right, and he has failed to demonstrate that the issue could be resolved differently.
        Case 2:21-cv-00239-EEF Document 12 Filed 06/09/21 Page 2 of 2




Accordingly,

      IT IS ORDERED that a certificate of appealability SHALL NOT BE ISSUED.



      New Orleans, Louisiana, this 9th day of June, 2021.




                                          ELDON E. FALLON
                                          UNITED STATES DISTRICT JUDGE
